COURT OF APPEALS
                        EIGHTH DISTRICT OF TEXAS
                             EL PASO, TEXAS
                                   §
                                               No. 08-13-00326-CV
 GARY GONZALEZ,                    §
                                                  Appeal from the
              Appellant,           §
                                                171st District Court
 v.                                §
                                             of El Paso County, Texas
 IONE GRIMM,                       §
                                                 (TC# 2008-3874)
                Appellee.          §

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until January 12, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS

COURT.

       It is further ORDERED that the Hon. Mark Berry, the Appellant’s attorney, prepare the

Appellant’s reply brief and forward the same to this Court on or before January 12, 2015.

       IT IS SO ORDERED this 18th day of December, 2014.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.
(Hughes, J., not participating)